                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 1 of 9 Page ID #:86



                                                                                    1 Farah Tabibkhoei (SBN 266312)
                                                                                        REED SMITH LLP
                                                                                    2 355 S. Grand. Ave. Suite 2900
                                                                                        Los Angeles, CA 90071
                                                                                    3 Telephone: (213) 457-8219
                                                                                        Fax: (213) 457-8080
                                                                                    4 Email: FTabibkhoei@reedsmith.com

                                                                                    5 James C. Pistorino (SBN 226496)
                                                                                        PARRISH LAW OFFICES
                                                                                    6 224 Lexington Dr.
                                                                                        Menlo Park, CA 94025-2910
                                                                                    7 Telephone: (650) 400-0043
                                                                                        Email: james@dparrishlaw.com
                                                                                    8 Attorneys for Plaintiff Linda Pehoviack

                                                                                    9 NICOLA T. HANNA
                                                                                        United States Attorney
                                                                                   10 DAVID M. HARRIS
                                                                                        Assistant United States Attorney
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Chief, Civil Division
                                                                                        JOANNE S. OSINOFF
                                                                                   12 Assistant United States Attorney
                                                                                        Chief, General Civil Section
REED SMITH LLP




                                                                                   13 JENNIFER R. JACOBS (Cal. Bar No. 157609)
                                                                                      Assistant United States Attorney
                                                                                   14       Federal Building, Suite 7516
                                                                                            300 North Los Angeles Street
                                                                                   15       Los Angeles, California 90012
                                                                                            Telephone: (213) 894-6167
                                                                                   16       Facsimile: (213) 894-7819
                                                                                            E-mail: Jennifer.Jacobs3@usdoj.gov
                                                                                   17
                                                                                        Attorneys for Defendant Alex Azar, Secretary,
                                                                                   18
                                                                                        United States Department of Health and Human Services
                                                                                   19                     IN THE UNITED STATES DISTRICT COURT
                                                                                   20                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                   21
                                                                                        LINDA PEHOVIACK, an individual,              Case No. 8:20-cv-00661-DOC-KES
                                                                                   22
                                                                                                           Plaintiff,                JOINT RULE 26(f) REPORT
                                                                                   23
                                                                                                                                     Date: July 13, 2020
                                                                                   24          v.                                    Time: 8:30 a.m.
                                                                                                                                     Ctrm: 9D (Santa Ana)
                                                                                   25   ALEX AZAR, in his capacity as Secretary
                                                                                        of the UNITED STATES DEPARTMENT Honorable David O. Carter
                                                                                   26                                           United States District Judge
                                                                                        OF HEALTH AND HUMAN SERVICES,
                                                                                   27
                                                                                                              Defendant.
                                                                                   28


                                                                                                                        JOINT RULE 26(F) REPORT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 2 of 9 Page ID #:87



                                                                                    1        Plaintiff Linda Pehoviack and Defendant Alex Azar, in his official capacity as
                                                                                    2 Secretary of the United States Department of Health and Human Services (the

                                                                                    3 “Secretary”), by and through their undersigned counsel, hereby submit their Joint

                                                                                    4 Report as required by Federal Rule of Civil Procedure 26(f), Local Civil Rule 26-1,

                                                                                    5 and the Court’s June 12, 2020 Order Setting Scheduling Conference (ECF No. 11).

                                                                                    6        A.    Statement of the Case
                                                                                    7        Ms. Pehoviack’s Statement:
                                                                                    8        Ms. Pehoviack has been diagnosed with a particularly deadly form of brain
                                                                                    9 cancer, glioblastoma multiforme (“GBM”) and, after other treatment, has been

                                                                                   10 prescribed a TTFT device (Optune) which has been shown to increase 2-year life
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 expectancy by 38% and nearly triple the 5-year survival rate. Ms. Pehoviack had

                                                                                   12 previously received multiple favorable decisions from ALJs determining that TTFT
REED SMITH LLP




                                                                                   13 was medically reasonable and necessary for her and a covered benefit. See ALJ

                                                                                   14 Appeal Nos. 1-7824751206 (covering September-November 2017); 1-7905397060

                                                                                   15 (covering December 2017-March 2018); 1-8651277386 (covering November 2018-

                                                                                   16 January 2019); 1-8754946128 (covering February-April 2019). The Secretary did not

                                                                                   17 appeal any of those decisions and they have become final.

                                                                                   18        Of particular note is ALJ Appeal No. 1-8754946128 (covering February-April
                                                                                   19 2019) issued by ALJ Ryan Glaze on September 20, 2019, again, finding that TTFT

                                                                                   20 was medically reasonable and necessary for Ms. Pehoviack and a covered benefit. The

                                                                                   21 Secretary did not appeal Judge Glaze’s decision and it has become final. Also, on

                                                                                   22 September 20, 2019, ALJ Glaze issued a decision in ALJ Appeal No. 1-8651276602

                                                                                   23 (covering July-October 2018), again, finding that TTFT was medically reasonable and

                                                                                   24 necessary for Ms. Pehoviack and a covered benefit. Through CMS, the Secretary

                                                                                   25 appealed the decision in ‘602 (but not ‘128 issued the same day). On February 18,

                                                                                   26 2020, the Medicare Appeals Council issued a decision reversing ALJ Glaze and

                                                                                   27 finding that (contrary to all the prior decisions) TTFT is not a Medicare covered

                                                                                   28
                                                                                                                                -2–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 3 of 9 Page ID #:88



                                                                                    1 benefit because it is not “medically reasonable and necessary.” Ms. Pehoviack timely

                                                                                    2 filed this suit within 60 days. Accordingly, Ms. Pehoviack is entitled to judicial

                                                                                    3 review of the Secretary’s Decisions.

                                                                                    4        Beyond the application of collateral estoppel, Plaintiff also asserts that the
                                                                                    5 simple denial of coverage is not supported by substantial evidence, is arbitrary and

                                                                                    6 capricious, and is contrary to law, etc.

                                                                                    7        The Secretary’s Statement:
                                                                                    8        The Secretary moved to dismiss the Complaint pursuant to Federal Rules of
                                                                                    9 Civil Procedure (“FRCP”) 12(b)(1) and (6) on the grounds Pehoviack lacks standing

                                                                                   10 because she has not suffered an actual injury and her Complaint fails to allege facts
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that state a cognizable claim. (See Dkt. #10.) Pehoviack’s argument that the denial of

                                                                                   12 her statutory right to Medicare benefits is sufficient to confer standing lacks merit. See
REED SMITH LLP




                                                                                   13 Spokeo, Inc. v. Robbins, 136 S.Ct. 1540, 1549 (2016) and Thole v. U.S. Bank N.A, 140

                                                                                   14 S.Ct. 1615, 1619 (2020). The Supreme Court emphasized in these cases that an

                                                                                   15 alleged violation of a statutory right alone—in the absence of any actual or imminent

                                                                                   16 injury—does not satisfy Article III’s standing requirement.

                                                                                   17        To the extent Pehoviack relies on a possible future injury for standing (i.e., if
                                                                                   18 the denial of the subject claim is not reversed, she could be made liable for future

                                                                                   19 claims or have treatment conditioned on her personal liability), she still fails to satisfy

                                                                                   20 Article III standing requirements. Pehoviak does not know if her future claims will be

                                                                                   21 denied; indeed, she alleges her subsequent claims have been paid. (Compl., ¶ 21.)

                                                                                   22 Further, the Local Coverage Determination (“LCD”) for the Optune System was

                                                                                   23 revised in September 2019 to provide coverage. (Dkt. #10-2 [RJN, Ex. A] at 6-7.) In

                                                                                   24 sum, equating speculative future harm with concrete injury is also inconsistent with

                                                                                   25 Article III standing.

                                                                                   26        Further, Pehoviack has failed to state a claim based on a denial of future
                                                                                   27 benefits, as such an order would bypass the exhaustion requirements set forth in 42

                                                                                   28
                                                                                                                                  -3–
                                                                                                                           Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 4 of 9 Page ID #:89



                                                                                    1 U.S.C. § 405(g). Advisory opinions regarding future coverage are not permitted.

                                                                                    2 Heckler v. Ringer, 466 U.S. 602, 621-622 (1984); see also Porzecanski v. Azar, 943

                                                                                    3 F.3d 472 (D.D.C. 2019) (denying beneficiary’s claim for declaratory and injunctive

                                                                                    4 relief regarding future Medicare claims on the grounds the Medicare Act requires all

                                                                                    5 claims to be channeled through the Medicare claims process). Further, any order

                                                                                    6 providing that an ALJ or the Secretary is collaterally estopped by a prior decision of

                                                                                    7 the Secretary is nothing more than an impermissible end-run around the exhaustion

                                                                                    8 requirements in § 405(g) and the prohibition against advisory opinions.

                                                                                    9        Defendant further contends that the doctrine of collateral estoppel cannot be
                                                                                   10 rigidly applied in this case. Because Plaintiff’s medical condition during each time
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 period is crucial to the determination of whether the use of the medical device was

                                                                                   12 reasonable and necessary for Plaintiff during that specific period, the issues in each
REED SMITH LLP




                                                                                   13 ALJ ruling are not the same and therefore cannot be binding on other claims for

                                                                                   14 reimbursement. Furthermore, 42 C.F.R. § 405.1062 specifically precludes the use of

                                                                                   15 collateral estoppel in these circumstances.

                                                                                   16        Also, the Medicare appeals process explicitly permits ALJs to reach varying
                                                                                   17 conclusions, and gives the Appeals Council discretion to impose uniformity by issuing

                                                                                   18 precedential decisions. Moreover, Defendant did not participate as a party in the ALJ

                                                                                   19 decisions at issue. Accordingly, application of collateral estoppel would contravene

                                                                                   20 overriding public policy and result in manifest injustice to the Defendant.

                                                                                   21        Defendant further contends that the Medicare Appeals Council’s ruling that is
                                                                                   22 the subject of this lawsuit was based on substantial evidence, and was neither

                                                                                   23 arbitrary, capricious nor contrary to law, and is entitled to deference by this Court.

                                                                                   24 Indeed, the Local Coverage Determination (“LCD”) in effect at the time of the TTFT

                                                                                   25 treatment at issue in this case categorically denied Medicare coverage for TTFT.

                                                                                   26 Defendant further notes that Plaintiff alleges that she has continued to receive

                                                                                   27 coverage for her TTFT treatments subsequent to the claim at issue in this case.

                                                                                   28
                                                                                                                                 -4–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 5 of 9 Page ID #:90



                                                                                    1        B.    Subject Matter Jurisdiction
                                                                                    2        The basis for subject matter jurisdiction in this case is 42 U.S.C. § 405(g) and
                                                                                    3 42 U.S.C. § 1395w-22(g)(5).

                                                                                    4        C.    Legal Issues
                                                                                    5        Whether the Secretary’s decision was in violation of the law, arbitrary,
                                                                                    6 capricious, an abuse of discretion, or not in accordance with law or unsupported by

                                                                                    7 substantial evidence, whether coverage is being unlawfully withheld from Ms.

                                                                                    8 Pehoviack, whether the doctrine of mutual collateral estoppel applies to the Secretary

                                                                                    9 and may bar the Secretary from re-litigating facts/issues the government previously

                                                                                   10 litigated and lost and whether coverage should be ordered. 5 U.S.C. § 706 et seq.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        The Secretary further asserts the following legal issues: Whether Pehoviack’s
                                                                                   12 Complaint is subject to dismissal based on a lack of Article III standing.
REED SMITH LLP




                                                                                   13        D.    Parties, Evidence, Etc.
                                                                                   14        Plaintiff is Linda Pehoviack, an individual.
                                                                                   15        Defendant is Alex Azar, in his official capacity as Secretary of the United
                                                                                   16 States Department of Health and Human Services.

                                                                                   17        The evidence in this case consists of the Certified Administrative Record,
                                                                                   18 which has not been served as of the filing of this report.

                                                                                   19        E.    Damages
                                                                                   20        Damages are not applicable in this administrative record review case. As set
                                                                                   21 forth above, Ms. Pehoviack seeks reversal of the Council’s decision and an order

                                                                                   22 compelling the Secretary to provide coverage for the TTFT device.

                                                                                   23        F.    Insurance
                                                                                   24        There are no insurance coverage issues in this case.
                                                                                   25        G.    Motions
                                                                                   26        Ms. Pehoviack will file a summary judgment motion. Ms. Pehoviack does not
                                                                                   27 anticipate filing any motions to add other parties or claims, amend the pleadings, or

                                                                                   28
                                                                                                                                 -5–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 6 of 9 Page ID #:91



                                                                                    1 transfer venue.

                                                                                    2        The Secretary has filed a motion to dismiss the complaint based on a lack of
                                                                                    3 standing and the failure to state a claim. See Dkt. #13. In the event the motion is

                                                                                    4 denied, the Secretary intends to file a motion for summary judgment.

                                                                                    5        H.     Manual for Complex Litigation
                                                                                    6        The parties agree that the Manual for Complex Litigation does not apply to this
                                                                                    7 action.

                                                                                    8        I.     Status of Discovery / Discovery Plan / Discovery Cut-off
                                                                                    9        Ms. Pehoviack’s Statement:
                                                                                   10        Pursuant to 42 U.S.C. § 405(g):
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        As part of the Commissioner’s answer the [Secretary] shall file a certified copy
                                                                                   12        of the transcript of the record including the evidence upon which the findings
REED SMITH LLP




                                                                                   13        and decision complained of are based.
                                                                                   14        While the Secretary’s responsive pleading and a copy of the Administrative
                                                                                   15 Record were due on June 12, 2020, Plaintiff has not yet received a copy of the

                                                                                   16 Administrative Record. On June 16, 2020, the parties conducted the Rule 26 planning

                                                                                   17 conference and the Secretary still did not serve or file the Record. On June 23, 2020,

                                                                                   18 the parties conducted a Local Rule 7-3 conference on Plaintiff’s motion for summary

                                                                                   19 judgment and the Record still was not served or filed.

                                                                                   20        No further discovery is needed and this case will be decided solely on the
                                                                                   21 administrative record.

                                                                                   22        The Secretary’s Statement:
                                                                                   23        The Secretary agrees that discovery is not warranted in this action. As set forth
                                                                                   24 above, 42 U.S.C. § 405(g) states that the Secretary shall file a certified copy of the

                                                                                   25 administrative record with its answer. The Secretary has not yet answered the

                                                                                   26 Complaint. While Pehoviack emphasizes herein that the Secretary has not yet filed the

                                                                                   27 administrative record, during the Rule 26(f) conference and L.R. 7-3 meet and confer,

                                                                                   28
                                                                                                                                 -6–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 7 of 9 Page ID #:92



                                                                                    1 Pehoviack’s counsel has repeatedly stated that he does not need the administrative

                                                                                    2 record to file his motion for summary judgment, which he says will be based only on

                                                                                    3 collateral estoppel.

                                                                                    4        J.     Expert Discovery
                                                                                    5        This is an administrative record review case to be decided based on the
                                                                                    6 Certified Administrative Record without expert discovery.

                                                                                    7        K.     Dispositive Motions
                                                                                    8        Ms. Pehoviack will file a summary judgment motion. The Secretary also
                                                                                    9 intends to file a motion for summary judgment in the event his motion to dismiss is

                                                                                   10 denied.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        L.     Settlement/Alternative Dispute Resolution (ADR)
                                                                                   12        As this action will be decided based on the Certified Administrative Record,
REED SMITH LLP




                                                                                   13 Plaintiff requests that the action be exempted from the settlement requirements of

                                                                                   14 Local Civil Rule 16. In the event the parties are required to select one of the ADR

                                                                                   15 Procedures specified in Local Civil Rule 16-15.4, Plaintiff requests that the parties to

                                                                                   16 appear before a district judge or a magistrate judge assigned to the base for settlement

                                                                                   17 proceedings as the Court may conduct or direct. The Secretary is agreeable to a

                                                                                   18 mediation conference with the magistrate judge.

                                                                                   19        M.     Trial Estimate
                                                                                   20        Plaintiff contends that, as this action will be decided based on the Certified
                                                                                   21 Administrative Record, no trial is required. Instead, the case will be fully resolved

                                                                                   22 based on the parties’ legal arguments set forth in the briefing conducted pursuant to

                                                                                   23 the proposed briefing schedule.

                                                                                   24        Defendant contends that the parties should select a trial date, as well as pretrial
                                                                                   25 dates, in accordance with the Court’s Order, for a one-day trial based on trial briefs, in

                                                                                   26 the event that summary judgment cannot be granted.

                                                                                   27

                                                                                   28
                                                                                                                                 -7–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 8 of 9 Page ID #:93



                                                                                    1        N.     Trial Counsel
                                                                                    2        Plaintiff is represented by Farah Tabibkhoei (Reed Smith LLP) and lead
                                                                                    3 counsel James C. Pistorino (Parrish Law Offices). Defendant is represented by

                                                                                    4 Assistant United States Attorney Jennifer R. Jacobs.

                                                                                    5        O.     Independent Expert or Master
                                                                                    6        The parties do not anticipate that designation of an independent master will be
                                                                                    7 necessary.

                                                                                    8        P.     Other Issues and Proposed Dates
                                                                                    9        The parties do not have any other issues to raise at this time.
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                        Plaintiff’s Proposed Dates        Secretary’s Proposed Dates
                                                                                   12    Discovery Cut                   N/A                                   N/A
REED SMITH LLP




                                                                                   13         Off
                                                                                   14    Final Motion                    N/A                              11/30/20
                                                                                   15    Cut Off [Must
                                                                                   16    be a Monday]
                                                                                   17    Final Pretrial                  N/A                               1/11/21
                                                                                   18     Conference
                                                                                   19      [Must be a
                                                                                   20      Monday]
                                                                                   21      Trial Date                    N/A                               1/19/21
                                                                                   22      [Must be a
                                                                                   23      Tuesday]
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -8–
                                                                                                                          Rule 26(f) Report
                                                                                   Case 8:20-cv-00661-DOC-KES Document 14 Filed 06/29/20 Page 9 of 9 Page ID #:94



                                                                                    1    Dated: June 29, 2020                     Respectfully submitted,
                                                                                    2                                             NICOLA T. HANNA
                                                                                                                                  United States Attorney
                                                                                    3                                             DAVID M. HARRIS
                                                                                                                                  Assistant United States Attorney
                                                                                    4                                             Chief, Civil Division
                                                                                                                                  JOANNE S. OSINOFF
                                                                                    5                                             Assistant United States Attorney
                                                                                                                                  Chief, General Civil Section
                                                                                    6
                                                                                                                                     /s/
                                                                                    7                                             JENNIFER R. JACOBS
                                                                                                                                  Assistant United States Attorney
                                                                                    8
                                                                                                                                  Attorneys for Defendant
                                                                                    9                                             Alex Azar, Secretary, United States
                                                                                                                                  Department of Health and Human Services
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                         Dated: June 29, 2020
                                                                                   12                                             REED SMITH LLP
REED SMITH LLP




                                                                                   13
                                                                                                                                    /s/
                                                                                   14                                             FARAH TABIBKHOEI
                                                                                   15                                                  - and-
                                                                                   16                                             PARRISH LAW OFFICES
                                                                                   17
                                                                                                                                    /s/
                                                                                   18                                             JAMES C. PISTORINO
                                                                                   19
                                                                                                                                  Attorneys for Plaintiff Linda Pehoviack
                                                                                   20

                                                                                   21

                                                                                   22 I attest that Defendant’s counsel concurs in this filing’s content and has authorized its
                                                                                        filing.
                                                                                   23
                                                                                                                               /s/
                                                                                   24                                         FARAH TABIBKHOEI
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -9–
                                                                                                                          Rule 26(f) Report
